Citation Nr: 1710628	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral eye condition.

2. Entitlement to service connection for a tumor on the uterus.

3. Whether new and material evidence has been received to reopen a claim of service connection for pes planus.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the RO. 

The Veteran was previously represented by attorney Kenneth LaVan. In February 2017, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney Adam Neidenberg. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In her June 2013 Substantive Appeal (VA Form 9), the Veteran requested a Board video-conference hearing. The Veteran was scheduled for a Board video-conference hearing on January 13, 2017. In January 2017, prior to the scheduled hearing, the Veteran's attorney requested that the Veteran's Board video-conference hearing be rescheduled for a later date. 

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for a Board video-conference hearing in accordance with her request. The RO should notify the Veteran and her attorney of the date, time and place of the hearing. See 38 C.F.R. § 20.704(b) (2016). After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the rescheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




